Exhibit 10.2

 

 

KNIGHT CAPITAL GROUP, INC.

 

1998 Long-Term Incentive Plan

 

Employee Stock Option Agreement

 

 

This Agreement is made as of                          (the “Grant Date”), by and
between Knight Capital Group, Inc., (the “Company”) and «First_Name»
«Last_Name», (the “Grantee”).

 

WHEREAS, the Committee has, pursuant to the 1998 Long-Term Incentive Plan (the
“Plan”), which is hereby incorporated by reference, and subject to the terms and
conditions thereof, made an Award to the Grantee and authorized and directed the
execution and delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Grantee
hereby agree as follows:

 

  1. Award. The Grantee is hereby granted a Non-Qualified Stock Option (an
“Option”) to purchase from the Company «Options_Granted» shares of the Company’s
Stock, subject to adjustments made by the Committee under Section 5 of the Plan,
at                          per share (the “Exercise Price”). The term of such
Option shall be ten (10) years, commencing on the Grant Date (the “Term”). This
Option is not intended to qualify as an Incentive Stock Option.

 

  2. Exercise. The Option may be exercised only in accordance with the Plan, as
supplemented by this Agreement, and not otherwise.

 

  a. During its Term and before its earlier termination in accordance with
Section 3 of this Agreement, the Option shall become exercisable in accordance
with the following schedule:

 

   

Percent of Option

 

  

Exercisable as of:

 

    33  1/3%    First Anniversary of the Grant Date     66  2/3%    Second
Anniversary of the Grant Date    

100%

 

  

Third Anniversary of the Grant Date

 

 

    The Option may be exercised for less than the full number of shares of Stock
for which the Option is then exercisable.

 

  b. To the extent then exercisable, the Option may be exercised by the Grantee
by giving written notice of exercise to the Company in such form as may be
provided by the Committee, specifying the number of shares of Stock for which
the Option is to be exercised and such other information as the Committee may
require. Such exercise shall be effective upon receipt by the Company of such
written notice together with the required payment of the Exercise Price and any
applicable withholding taxes. Such payment may be made by cash, check, or,
provided that such shares of Stock have been owned by the Grantee



--------------------------------------------------------------------------------

    for at least six months before such payment, by the delivery of shares of
Stock having a Fair Market Value equal to the aggregate Exercise Price, or by a
combination of such methods, and any applicable withholding taxes. The Grantee
may also simultaneously exercise the Option and sell all or a portion of the
shares of Stock thereby acquired, pursuant to a brokerage or similar
arrangements approved in advance by the Committee, and use all or a portion of
the proceeds from such sale as payment of the Exercise Price and any applicable
withholding taxes. Subject to the foregoing, the Company will deliver to the
Grantee within a reasonable period thereafter, a certificate or certificates
representing the shares of Stock so acquired, registered in the name of the
Grantee or in accordance with other delivery instructions provided by the
Grantee and acceptable by the Committee.

 

  3. Termination.

 

  a. The Option shall terminate upon the expiration of its Term or, if earlier,
termination of the Grantee’s employment; provided that upon the Grantee’s
Retirement, or if the Grantee’s employment is terminated by death or disability,
the Option shall, notwithstanding Section 2.a. of this Agreement, thereupon
become fully exercisable and shall terminate upon the expiration of its Term or,
if earlier, three (3) years after the date of such Retirement or termination of
employment; provided further that if the Grantee’s employment is terminated by
the Company other than for Cause, the Option shall, to the extent then
exercisable in accordance with Section 2.a. hereof, terminate upon the
expiration of its Term or, if earlier, three (3) months after the date of such
termination of employment.

 

  b. A transfer of an Employee from the Company to a Subsidiary or Affiliate of
the Company, whether or not incorporated, or vice versa, or from one Subsidiary
or Affiliate of the Company to another, and a leave of absence, duly authorized
in writing by the Company, shall not be deemed a termination of employment.

 

  c. The Committee may, at its discretion extend the exercise period of any
Option beyond the period specified in Section 3.a. above, except that the
exercise period may not be extended beyond the Option’s Term.

 

  4. Change in Control.     Upon a Change in Control, the Option shall become
fully exercisable. In addition, the Committee may, in its sole discretion, take
any other actions authorized by the Plan to assure fair and equitable treatment
of the Grantee. Any such action of the Committee shall be conclusive and binding
on the Company and the Grantee.

 

2



--------------------------------------------------------------------------------

  5. Withholding.     The Company shall withhold all applicable taxes required
by law from all amounts paid in respect of the Option. The Grantee may satisfy
the withholding obligation by paying the amount of any taxes in cash or, with
the approval of the Committee, shares of Stock may be deducted from the payment
to satisfy the obligation in full or in part. The amount of the withholding and
the number of shares to be deducted shall be determined by the Committee with
reference to the Fair Market Value of the Stock when the withholding is required
to be made.

 

  6. Non-assignability.     Except with the consent of the Committee, no Award
shall be assignable or transferable except by will or by the laws of descent and
distribution. During the Grantee’s lifetime, the Award shall be exercised only
by the Grantee, or by his guardian or legal representative.

 

  7. Rights as a Stockholder.     The Grantee shall have no rights as a
stockholder with respect to any Stock subject to an Award until the date the
Grantee becomes the holder of record with regard thereto.

 

  8. No Right to Continued Employment.     Nothing herein shall obligate the
Company or any Subsidiary or Affiliate of the Company to continue the Grantee’s
employment for any particular period or on any particular basis of compensation.

 

  9. Burden and Benefit.     The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Grantee and his executors
or administrators, heirs, and personal and legal representatives.

 

  10. Execution.     This Option is not enforceable until this Agreement has
been signed by the Grantee and the Company. By executing this Agreement, the
Grantee shall be deemed to have accepted and consented to any action taken under
the Plan by the Committee, the Board or its delegates.

 

  11. Law Governing Disputes.     This Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof. Any dispute, claim, or controversy arising
under this Agreement will be arbitrated pursuant to the rules, constitution, and
by-laws, as amended, of the National Association of Securities Dealers, Inc.

 

  12. Modifications.     No change or modification of this Agreement shall be
valid unless it is in writing and signed by the parties hereto.

 

  13.

Entire Agreement.     This Agreement, together with the Plan, sets forth all of
the promises, agreements, conditions, understandings, warranties and
representations between the parties hereto regarding the Option, and there are
no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between them regarding the
Option other than as set forth herein or therein. The terms and conditions of
the Plan are incorporated by reference herein, and to the

 

3



--------------------------------------------------------------------------------

 

extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, the term or provision of the
Plan shall control.

 

  14. Genders.     The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.

 

  15. Notices.     Any and all notices required herein shall be addressed:
(i) if to the Company, to the principal executive office of the Company; and
(ii) if to the Grantee, to his address as reflected in the records of the
Company.

 

  16. Invalid or Unenforceable Provisions.     The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, and this Agreement shall be construed in all
respects as if the invalid or unenforceable provisions were omitted.

 

  17. Definitions.     As used in this Agreement only, the following terms shall
have the meanings set forth below. Any capitalized term, to the extent not
defined herein, shall have the same meaning as set forth in the Plan.

 

  a. “Cause” means: (i) a felony conviction of the Grantee; (ii) the commission
by the Grantee of an act of fraud or embezzlement against the Company; (iii) the
Grantee’s willful misconduct or gross negligence detrimental to the Company;
(iv) the Grantee’s wrongful dissemination or use of confidential or proprietary
information; or (v) the intentional and habitual neglect by the Grantee of his
duties to the Company.

 

  b. “Retirement” is defined as termination of employment with the Company
(i) without cause; (ii) after no less than five full years of service as an
employee of the Company; (iii) having achieved a total of “55” by adding
together the employee’s age at departure and number of full years of service as
an employee; and (iv) subject to a two year non-compete agreement in a form
acceptable to the Company.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed

this Agreement as of the day and year first written above.

 

 

Knight Capital Group, Inc.  

Thomas M. Joyce

Chairman & Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

Employee Signature

 

 

 

--------------------------------------------------------------------------------

Employee Name (Please Print)

 

 

 

5